Title: From Thomas Jefferson to Thomas Leiper, 7 June 1792
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia June 7. 1792.

I recieved by yesterday’s post a letter from the gentleman who was to have come on himself and embarked from hence or New York for England. He writes me that his business not permitting him to come this way he is to embark from Richmond on the 15th. or 16th. As the whole object of my operations with my tobacco has been to pay him the sum of money I am pledged to pay him before his departure, I have now not a moment to lose in making him the remittance by post. I must therefore beg the favor of you to enable me to do it immediately. The sum necessary for him is 1400. Dollars and 300 more (including the 90. and 66.67. you have paid, therefore say 143d. 33c) for other purposes. I will concur in executing the notes as we agreed. I am sorry to be importunate on this occasion. Nothing in the world would have induced me to be so, but the departure of this gentleman and the distress I know him to be in for his money. I shall be glad to hear from you to-day, and am Sir your very humble servt

Th: Jefferson

